Order entered November 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00036-CV

               SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                   JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                                V.

  EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
     OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                            ORDER
       In an order dated October 6, 2015, we granted appellants’ fifth motion for an extension of

time to provide this Court with the name, State Bar number, address, and telephone number of

new counsel. Appellants did not provide the required attorney information by November 5,

2015. Rather, on November 2, 2015, they filed their sixth motion for an extension of time to file

both the required attorney information and a brief. In their motion, appellants state they “just got

the transcripts from the Court” and they are “in the process of reviewing all the transcripts with

couple attorneys [sic] and need the extra time to prepare the required brief.” The reporter’s

record was filed on September 3, 2015 and a postcard notice was sent to appellants on that date

informing them of the filing.
       We GRANT appellants’ motion TO THE EXTENT we ORDER appellants to provide

this Court, by DECEMBER 2, 2015, (1) the name, State Bar number, address, and telephone

number of new counsel and (2) updated mailing addresses, telephone numbers, and any email

addresses for appellants John C. Golfis and Julie Nguyen. See TEX. R. APP. P. 9.1(b) (documents

filed by unrepresented party must include party’s mailing address, telephone number, and any

email addresses).    If the Court does not receive the required attorney information by

DECEMBER 2, 2015, we will dismiss appellants Seikilos Holdings, LLC and Seikilos FX

Studios, LLC as parties to this appeal without further notice. See TEX. R. CIV. P. 7; Kunstoplast

of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam) (corporate

appellants may only appear through counsel).

       We further ORDER the brief of appellants John C. Golfis and Julie Nguyen and the brief

of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC, assuming they timely

obtained counsel and provided this Court with the attorney information, be filed no later than

DECEMBER 17, 2015. No further extensions will be granted and we caution appellants that if

a brief is not filed by DECEMBER 17, 2015, the appeal will be dismissed in its entirety for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE